Citation Nr: 0917927	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-32 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD), prior to March 22, 
2007. 

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD, on and after March 22, 2007.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which granted service connection for 
PTSD, assigning an initial 30 percent evaluation, effective 
from February 2, 2005.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review. 

Subsequently, in an April 2007 rating decision, a 50 percent 
rating was assigned, effective from March 22, 2007.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 50 percent rating is not a full grant of the 
benefits sought on appeal, and since the Veteran did not 
withdraw his claim of entitlement to a higher initial rating, 
the matter remains before the Board for appellate review.

In his June 2007 notice of disagreement (NOD), the Veteran 
stated that he wished to claim individual unemployability due 
to service-connected disabilities (TDIU).  The issue of 
entitlement to TDIU has not been considered by the RO, 
however.  That issue is therefore referred to the RO for 
appropriate consideration.

The Board notes that the RO characterized the issues on 
appeal as entitlement to an initial evaluation in excess of 
50 percent for PTSD, and entitlement to an earlier effective 
date prior to March 22, 2007, for the award of the 50 percent 
evaluation for PTSD.  However, the Board has recharacterized 
the issue as reflected on the title page, as the Board finds 
that such a statement of the issues more accurately reflects 
the Veteran's contentions and the action taken by the RO.  
With regard to the latter, the RO has assigned a "staged" 
initial rating in this case for service-connected PTSD.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (indicating 
that, where a veteran appeals the initial rating assigned for 
a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . ." and that, if later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to March 22, 2007, the Veteran's PTSD was 
manifested by a degree of disability which more nearly 
approximated occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

3.  Prior to March 22, 2007, and on and after March 22, 2007, 
the Veteran's PTSD was not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including 

CONCLUSIONS OF LAW

1.  Prior to March 22, 2007, the criteria for an initial 50 
percent rating, but not higher, for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  On and after March 22, 2007, the criteria for a 
disability rating in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for 
service connection in July 2005 in this case, the RO sent the 
Veteran a letter, dated in April 2005, which satisfied the 
duty to notify provisions except that it did not inform him 
how a disability rating and effective date would be assigned 
should service connection be granted.  The Veteran was not 
provided with notice of how VA determines disability ratings 
and effective dates.  Nevertheless, because the claim for 
service connection was granted, the defect in not providing 
the Veteran with notice about how a disability rating and 
effective date would be determined was harmless error as to 
that claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. 
App. at 137.  

Subsequently, the Veteran submitted a NOD with the initial 
disability rating assigned, triggering the notice obligations 
set forth in sections 7105(d) and 5103A of the statute.  The 
RO then fulfilled these notice obligations by issuing a 
July2006 statement of the case (SOC) and April 2007 and June 
2007 supplemental statements of the case.  These documents 
informed the Veteran of the regulations pertinent to his 
appeal, including the applicable rating criteria, advised him 
of the evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that 
the notice obligations set forth in sections 7105(d) and 
5103A of the statute have been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records are on file.  The Veteran has at no time 
referred to records that he wanted VA to obtain or that he 
felt were relevant to the claim that VA has not obtained on 
his behalf.  Moreover, VA afforded the Veteran VA 
examinations in June 2005 and March 2007 to evaluate his 
PTSD.  The Board does observe the Veteran's contention on his 
September 2006 substantive appeal (VA Form 9) that the June 
2005 VA examination was inadequate.  However, the June 2005 
VA examiner reviewed the Veteran's claims file and evaluated 
the Veteran's PTSD pursuant to the applicable DSM-IV 
criteria.  There is no objective evidence of record that this 
examination was inadequate.  Moreover, the Veteran was 
afforded an additional VA examination in March 2007.  
Therefore, the Board finds that its duty to assist has been 
satisfied.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the Veteran's PTSD was assigned a 30 percent 
disability evaluation prior to March 22, 2007, and a 50 
percent disability evaluation on and after March 22, 2007, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this formula, a 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

I.  Prior to March 22, 2007

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an evaluation in excess of 30 percent 
for PTSD prior to March 22, 2007.  Although the Veteran does 
not meet all of the criteria set forth under Diagnostic Code 
9411 for a 50 percent rating, as discussed above, it is not 
necessary that all of the particular symptoms described in 
the rating criteria for a particular degree of disability be 
present.
In this case, the Veteran was assigned a GAF score of 70 at 
the June 2005 VA examination.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV), which VA has 
adopted under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 
to 70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  In addition, the findings of 
record indicate that prior to March 22, 2007, the Veteran's 
PTSD symptoms match some of the rating criteria under the 30 
percent rating (anxiety and sleep impairment) and some of the 
rating criteria under the 50 percent rating (disturbances in 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships).

In this regard, prior to March 22, 2007, the clinical 
evidence indicates some symptoms similar to those 
contemplated by the criteria for the 30 percent rating and 
some that more nearly approximate the criteria for the 50 
percent rating.  For example, the Veteran had anxiety and 
sleep onset difficulty and frequent interruptions, and both 
anxiety and chronic sleep impairment are reflected in the 
criteria for the 30 percent rating.  Conversely, his mood was 
generally good, and he showed no memory loss or impairment, 
and depressed mood and mild memory loss are also contemplated 
by the 30 percent criteria.  Nevertheless, the Veteran was 
susceptible at times to "great" anxiety, and although there 
was no history of panic attacks, he did describe the symptoms 
of hyperviligence associated with PTSD.  Although his affect 
was described as appropriate, rather than flat as expected 
for the 50 percent criteria, it was restricted to a range 
between serious and anxious and sad.  Unlike the 
circumstantial, circumlocutory, or stereo-typed speech 
contemplated for the 50 percent level of disability, however, 
the Veteran's rate and flow of speech were normal, and he was 
always logical.  

Industrially, the record reflects that prior to March 22, 
2007, the Veteran was a fire fighter for approximately one a 
half years following his discharge from service.  He then 
went to welding school and did general construction until 
1976 when he began his career in ironwork.  He continued with 
that type of work through the time of the June 2005 VA 
examination.  The examiner reported that the Veteran did not 
have any occupational problems.  However, the Veteran had had 
difficulty maintaining social relationships.  For example, he 
had been married twice.  The June 2005 VA examiner noted that 
the Veteran's first marriage appeared to have suffered 
greatly from the Veteran's difficulties due to PTSD.  The 
examiner noted that the Veteran had strong feelings of 
attachment toward his first wife and that he articulated well 
how his behavior caused the end of the marriage.  The Veteran 
also frequently isolated himself at his cabin, and he stated 
that he avoided talking about Vietnam and his experiences 
with anyone except select individuals with whom he had 
special rapport, and this was done rarely.  Nonetheless, the 
examiner noted that the Veteran had a good relationship with 
his children and that he had many friendships.  

Thus, prior to March 22, 2007, the Veteran exhibited some of 
the criteria for a 50 percent rating, and so the Board 
concludes that the Veteran's overall level of disability more 
nearly approximated that consistent with a 50 percent rating.  
38 C.F.R. § 4.7.  Although the Veteran's GAF score at the 
June 2005 VA examination is indicative of mild impairment, a 
GAF score is, of course, just one part of the medical 
evidence to be considered and it is not dispositive.  Thus, 
in evaluating all of the evidence of record, the Board finds 
that the Veteran's symptoms prior to March 22, 2007, more 
nearly approximated the rating criteria for a 50 percent 
disability evaluation.

However, neither the symptoms nor the GAF score assigned are 
consistent with a higher disability rating.  For example, at 
the June 2005 VA examination, the Veteran presented as fully 
oriented, cognitively intact and affectively appropriate.  
Although the Veteran became tearful when discussing his 
Vietnam experience, he was otherwise generally stable.  He 
described his mood as generally good, and he did not indicate 
any history of suicidal gestures or remarkable ideation, 
preoccupation or intent.  The Veteran demonstrated no 
impairment of thought process or communication.  He showed no 
delusions or hallucinations.  His eye contact was good and 
his interactions were appropriate.  He demonstrated the 
ability to maintain minimal personal hygiene and other basic 
activities of daily living.  He was fully cooperative with 
all inquiries, and even when he was distressed (i.e., when 
discussing events in Vietnam), he permitted good engagement.  
He showed no memory loss or impairment, no obsessive or 
ritualistic behavior interfering with routine activities, and 
no difficulties with impulse control.  His rate and flow of 
speech were normal, he was always logical, and he gave no 
history of panic attacks.  In addition, although the Veteran 
has difficulty with social and occupational relationships, he 
was employed and maintained a good relationship with his 
children and friends.  Thus, the Veteran is not unable to 
establish and maintain effective relationships.  

Accordingly, resolving any reasonable doubt in the Veteran's 
favor, the Board finds that prior to March 22, 2007, the 
requirements for a 50 percent schedular rating, but no 
higher, were met, but there is insufficient evidence of 
symptomatology that more nearly approximates that which 
warrants the assignment of a 70 percent disability rating; 
and the Veteran exhibits none of the criteria listed for a 
100 percent rating.  See 38 C.F.R. § 4.7.  Additionally, the 
record contains no evidence showing the Veteran is entitled 
to a higher rating at any point prior to March 22, 2007; 
therefore no further staged ratings are appropriate.  See 
Fenderson, supra.  Thus, the Board finds that prior to March 
22, 2007, a 50 percent evaluation is appropriate and that 
there is no basis for awarding a higher evaluation for PTSD.  
38 C.F.R. §§ 4.125 and 4.130, Diagnostic Code 9411.

Thus, while the criteria for a 50 percent evaluation have 
been met prior to March 22, 2007, and the appeal is granted 
to this extent, the criteria for a higher disability or total 
schedular evaluation for PTSD are not met for any portion of 
the appeal period prior to March 22, 2007.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for PTSD prior to March 22, 2007.  Since 
the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant an evaluation in excess of 50 
percent for any portion of the appeal period prior to March 
22, 2007.



II.  On and After March 22, 2007

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that on 
and after March 22, 2007, the Veteran is not entitled to an 
evaluation in excess of 50 percent for his service- connected 
PTSD.  In this regard, the Veteran has not been shown to have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood on or after March 22, 2007.

In this case, at the March 2007 VA examination, the Veteran 
was assigned GAF score of 50.  According to DSM-IV, which as 
noted above, VA has adopted pursuant to 38 C.F.R. §§ 4.125 
and 4.130, a GAF score of 41 to 50 indicates serious symptoms 
or a serious impairment in social, occupational, or school 
functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The Board finds that on and after March 22, 2007, the 
clinical evidence more closely assesses the Veteran's 
occupational and social impairment around the 50 percent 
rating.  At the March 2007 VA examination, the Veteran's PTSD 
symptoms included alcohol dependence, sleep disturbances, 
nightmares, flashbacks, avoidant behaviors, hypervigilance, 
isolation and some concentration and anger problems.  
Socially, the Veteran stated that he continued to stay away 
from people and noted that he had a hunting shack where he 
stayed most of the time.  The Veteran acknowledged barriers 
between himself and others, indicating that he did not trust 
himself and he just avoided everything.  He stated that his 
shack was his sanctuary.  He commented that he did not like 
going into town for groceries and did not like being in 
public places with other people.  At such times, he continues 
to look around and try to find a path of escape.  He 
described this as his being defensive and stated that he 
preferred to sit with his back to a wall and in a corner if 
he eats in a restaurant.  When asked about the effect of all 
of these symptoms, the Veteran replied that he lost his 
family.  He stated that he did have a number of old friends, 
but that he was unable to have any type of relationship with 
a woman.

Industrially, the Veteran stated that he was an ironworker, 
but that he quit because he found that he could not do this 
job anymore.  He stated that it was not a physical problem, 
but he found that there were times when he was told what to 
do but he could not do it.  At such times, he would often 
leave work and just go home.  He said that this did not 
happen often and he tried not to leave but that he just could 
not help it sometimes.  The Veteran also reported problems 
with concentration on the job.  He said he could not focus so 
he quit, as he was often working 700 feet off of the ground.  
He said he was not so concerned about himself but was fearful 
that any accident he got into might affect others.  He did 
acknowledge some problems with temper affecting his work 
performance.  

Therefore, the Board concludes that on and after March 22, 
2007, the Veteran's overall level of disability more nearly 
approximates that consistent with the currently assigned 50 
percent rating.  The Veteran's GAF score and reported PTSD 
symptoms at the March 2007 VA examination are indicative of 
moderate impairment.  Furthermore, at the March 2007 VA 
examination, the Veteran stated that in the last two years, 
his overall functioning was about the same, although it may 
be just a little bit worse.  The examiner concluded that the 
Veteran had moderate to severe impairment in social/family 
and vocational functioning.  Thus, in evaluating all of the 
evidence of record, the Board finds that the Veteran's 
symptoms more nearly approximate moderate social and 
occupational impairment, or a 50 percent disability 
evaluation.

However, on and after March 22, 2007, neither the symptoms 
nor the GAF score assigned are consistent with a higher 
disability rating.  For example, at the March 2007 VA 
examination, the Veteran was observed to be casually but 
neatly dressed in work clothing.  His speech was logical, 
coherent and relevant.  The Veteran related to the examiner 
in a distant but appropriate fashion, maintaining good eye 
contact.  He showed no anxiety, agitation, psychomotor 
retardation or unusual mannerisms.  He was oriented to all 
spheres and showed no impairment of attention span, 
comprehension, general knowledge or recall.  There was no 
evidence of delusional beliefs, general impairment of 
cognitive functions or inability to care for the activities 
of daily living.  In addition, the Veteran indicated that he 
had a number of friends.  Thus, the Veteran is not unable to 
establish and maintain effective relationships.

Accordingly, the Board finds that on and after March 22, 
2007, the Veteran has met the requirements for a 50 percent 
schedular rating, but no higher.  In this regard, although 
there is evidence of some impaired impulse control such as 
hypervigilance, some suicidal thoughts, and difficulty in 
adapting to stressful circumstances, there is insufficient 
evidence of symptomatology that more nearly approximates that 
which warrants the assignment of a 70 percent disability 
rating.  .  In this regard, as was noted above, the Veteran 
quit his job based on his own judgment call, and he has a 
number of friends.  Furthermore, the Veteran does not 
experience any obsessional rituals which interfere with 
routine activities, exhibit speech that is intermittently 
illogical, obscure or irrelevant, or neglect of personal 
appearance and hygiene.  Furthermore, the Veteran exhibits 
none of the criteria listed for a 100 percent rating.  See 38 
C.F.R. § 4.7.

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point on or 
after March 22, 2007; therefore no further staged ratings are 
appropriate.  See Fenderson, supra.  Thus, the Board finds 
that on and after March 22, 2007, a 50 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for PTSD.  38 C.F.R. §§ 4.125 and 4.130, 
Diagnostic Code 9411.

Thus, while the criteria for the currently assigned 50 
percent evaluation have been met on and after March 22, 2007, 
the criteria for a higher disability or total schedular 
evaluation for the Veteran's service-connected PTSD have not 
been met on or after March 22, 2007.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for PTSD on and after March 22, 2007.  
Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A.  
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 50 percent 
for any portion of the appeal period.



III.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his service- 
connected PTSD has caused frequent periods of 
hospitalization.  Although the Veteran quit his job and 
claims that he is unable to work due to his PTSD, the 
evidence of record did not indicate that he had marked 
interference with employment due solely to his service- 
connected PTSD.  Additionally, and of greater import, the 
Board finds that the rating criteria to evaluate PTSD 
reasonably describes the claimant's disability level and 
symptomatology and he has not argued to the contrary.  
Therefore, the veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
ORDER

Prior to March 22, 2007, an increased evaluation for service-
connected PTSD from 30 percent to 50 percent, but not higher, 
is granted, subject to law and regulations governing an award 
of monetary compensation; the appeal is granted to this 
extent only.

Entitlement to an increased disability rating for service-
connected PTSD, rated as 50 percent disabling on and after 
March 22, 2007 is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


